

116 HR 7339 IH: AI Careers Act of 2020
U.S. House of Representatives
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7339IN THE HOUSE OF REPRESENTATIVESJune 25, 2020Mr. Cohen introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo direct the Director of the National Institute of Technologies to undertake certain activities with respect to the artificial intelligence workforce, and for other purposes.1.Short titleThis Act may be cited as the AI Careers Act of 2020.2.Artificial intelligence education and workforce initiativeThe Director of the National Institute of Standards and Technology, in consultation with the National Science Foundation, other relevant Federal agencies, academia, Federal laboratories, industry, and nonprofit organizations, shall—(1)develop taxonomies and lexica to describe skills, jobs, and workforce requirements related to artificial intelligence for the purpose of guiding career development, education, and training activities in industry, academia, nonprofit organizations, and the Federal Government;(2)identify gaps in the artificial intelligence workforce, including in the public and private sectors; and(3)create criteria and measurements for credentials in careers related to artificial intelligence.